            Case 1:19-cr-00486-ER Document 73 Filed 05/29/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA

- against –                                                        19 Cr. 486 (ER)


DONALD BLAKSTAD,

                                       Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - --x




  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
  MOTION TO SUPPRESS EVIDENCE OBTAINED FROM WARRANTS
         FOR CELL PHONE LOCATION INFORMATION



                                                         EUGENE IREDALE
                                                         Iredale and Yoo, APC
                                                         Counsel for DONALD BLAKSTAD
                                                         105 West F Street, 4th Floor
                                                         San Diego, California 92101
                                                         Phone: (619) 233-1525
                                                         Fax: (619) 233-3221
                                                         Email: egiredale@iredalelaw.com
         Case 1:19-cr-00486-ER Document 73 Filed 05/29/20 Page 2 of 4



      On April 17, 2019, a magistrate judge for the Southern District of New York

signed the warrant and order for cell phone location information. (See Exhibit A,

19 MAG 3752). This order required Verizon to provide to the FBI both

prospective location information for 45 days from the date of the order and precise

location information including GPS data. It also ordered Verizon to provide

historical cell site data showing the location of the target cell phone for the period

from March 2, 2019 through the date of the order.

      On July 2, 2019 magistrate judge signed a warrant and order requiring

Verizon to provide prospective location data for and historical location information

from 1 June 2019 through the date of the order and 45 days thereafter (See 19

MAG 6203, Exhibit B attached)

      Both these warrants were, in so far as historical location data concerned,

manifestly improper and entirely lacking in probable cause required to justify the

issuance of a warrant. This is because the indictment in this case alleged that the

charged insider trading scheme occurred from about 2016 through 2018. Thus

there was no ongoing illegality alleged. Further, by the time of the issuance of the

second order defendant Martha Bustos had pled guilty. Thus, there was no

evidence of any ongoing criminal activity and no valid basis for seeking historical

cell site data or location information from 2019. The promiscuous and unjustified




                                           1
         Case 1:19-cr-00486-ER Document 73 Filed 05/29/20 Page 3 of 4



use of this procedure so shortly after the Supreme Court decision in Carpenter v.

United States, 585 U.S. ___ (2018) as it cannot be excused.




Dated: May 29, 2020                          Respectfully submitted,

                                             /S/_Eugene Iredale_____________
                                             EUGENE IREDALE
                                             Iredale and Yoo, APC
                                             Counsel for DONALD BLAKSTAD
                                             105 West F Street, 4th Floor
                                             San Diego, California 92101
                                             Phone: (619) 233-1525
                                             Fax: (619) 233-3221
                                             Email: egiredale@iredalelaw.com




                                         2
         Case 1:19-cr-00486-ER Document 73 Filed 05/29/20 Page 4 of 4



                         CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020, I electronically filed Defendant’s (1)
Memorandum Of Points And Authorities In Support Of Motion To Suppress
Evidence Obtained From Warrants For Cell Phone Location Information with the
Clerk of the District Court using its CM/ECF system, which would then
electronically notify the parties in this case:

      Edward Arthur Imperatore, AUSA.



                                              Respectfully submitted,

                                              /S/_Eugene Iredale_____________
                                              EUGENE IREDALE
                                              Iredale and Yoo, APC
                                              Counsel for DONALD BLAKSTAD
                                              105 West F Street, 4th Floor
                                              San Diego, California 92101
                                              Phone: (619) 233-1525
                                              Fax: (619) 233-3221
                                              Email: egiredale@iredalelaw.com




                                          3
